Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding claim 10 line 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohn (US 20210177163)
Cohn
1. A shopping cart system comprising: an image configured to be applied to an item, the image representative of a unique code associated with the item, the image configured to be invisible in a visible light spectrum but is visible in radiations of a predetermined range of wavelengths outside the visible light spectrum (Cohn, par. 113, 150, 163-168); 
an optical scanner unit (412) configured to scan the image, wherein the optical scanner unit configured to be mounted to a shopping cart such as to scan an item passing through an open top of the shopping cart; and 
a control unit (706, 802) operably coupled to the optical scanner unit and configured to: receive a signal from the optical scanner unit, the signal indicative of the item having the image scanned by the optical scanner unit while passing through the open top of the shopping cart, and add the item to a list of items (Cohn, abstract, summary, par. 37, 47, 136).  
2.1, wherein the image is a bar code (Cohn, par. 61). 
3.1, wherein the optical scanner unit further comprises a lamp configured to generate the radiations.  
4.1, wherein the shopping cart system further comprises the shopping cart and the optical scanner unit mounted to the shopping cart (Cohn, par. 53, 61, 91).  
5.4, wherein the optical scanner unit is 11mounted at a top corner of the shopping cart (Cohn, Fig. 4-6).  
Re claims 7-8, see discussion regarding claims above.
9.7, wherein the image is applied to cover all faces of the item (Cohn, par. 130: barcoded bags, boxes, carriers are considered recognizable images that covers all faces of actual products inside)
Re claim 10, see discussion regarding claims above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohn (US 20210177163)
Re claim 6.4, Cohn discloses wherein the shopping cart comprises two racks, an upper rack and a lower rack, the lower rack mounted below the upper rack in a frame, and one optical scanner unit is mounted at a top corner of the upper rack (Figs. 1-6)
Cohn is silent to three optical scanner units mounted at three corners of the lower rack.
 However, Cohn also discloses that cameras may be directed toward the bottom (par. 42) and “sensors mounted on the carts 1318. The sensors may include, but are not limited to, cameras, weight sensors (e.g., in the bottom of the carts 1318)” (par. 188).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the teachings of Cohn by placing cameras on the bottom shelf of the cart as desirable for detecting items placed thereon by the user.  Furthermore, it has been held that rearrangement of parts (i.e. in this case, cameras) is an obvious expedient. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887